782 F.2d 901
Blue Sky L. Rep.  P 72,392J. Don FOSTER, an individual, Plaintiff-Appellee, Cross-Appellant,v.JESUP AND LAMONT SECURITIES CO., INC., a corporation,Defendant-Appellant, Cross-Appellee.J. Don FOSTER, an individual, Plaintiff-Appellant, Cross-Appellee,v.TEXAS PARTNERS '80 LTD., a limited partnership, MinnickResources Management, Inc., a corporation, F. WendellMinnick, an individual, Jesup and Lamont Securities Co.,Inc., a corporation, and Pyron Exploration and DrillingCorp., a corporation, Defendants-Appellees, Cross-Appellants.
Nos. 83-7573, 84-7255.
United States Court of Appeals,Eleventh Circuit.
Feb. 4, 1986.

W. Ramsey McKinney, Jr., Mobile, Ala., for J. Don Foster.
William H. Hardie, Jr., Richard Petermann, Mobile, Ala., John L. Taylor, Jr., Atlanta, Ga., for Texas Partners '80 Ltd., et al.
John L. Schaub, John L. Taylor, Jr., Atlanta, Ga., William H. Hardie, Jr., Mobile, Ala., for Jesup & Lamont.
Appeals from the United States District Court for the Southern District of Alabama;  Virgil Pittman, Judge.
Before KRAVITCH and ANDERSON, Circuit Judges, and ATKINS*, Senior District Judge.
PER CURIAM:


1
In light of the answers to certified questions by the Supreme Court of Alabama, 482 So. 2d 1201 (Ala.1986), the judgment of the district court is AFFIRMED.  With respect to Foster's claim that the district court erred in its award of attorney's fees, we conclude that there is no error.  Foster is entitled to attorney's fees on this appeal, the amount to be determined by the district court.  Costs on appeal shall be borne by Jesup and Lamont.



*
 Hon. C. Clyde Atkins, Senior U.S. District Judge for the Southern District of Florida, sitting by designation